Name: 2005/630/EC: Commission Decision of 26 August 2005 establishing a form for the transmission of legal aid applications under Council Directive 2003/8/EC
 Type: Decision
 Subject Matter: cooperation policy;  justice;  European construction;  information and information processing;  documentation
 Date Published: 2005-08-31; 2006-12-12

 31.8.2005 EN Official Journal of the European Union L 225/23 COMMISSION DECISION of 26 August 2005 establishing a form for the transmission of legal aid applications under Council Directive 2003/8/EC (2005/630/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2003/8/EC of 27 January 2003 to improve access to justice in cross-border disputes by establishing minimum common rules relating to legal aid for such disputes (1), in particular Article 16(1) thereof, After consulting the committee established by Article 17 of Directive 2003/8/EC, Whereas: (1) Commission Decision 2004/844/EC (2) established the standard form for legal aid applications under Directive 2003/8/EC. (2) Under Directive 2003/8/EC the Commission should also establish a standard form to facilitate the transmission of legal aid applications between the judicial authorities of the Member States. (3) Under Articles 1 and 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and the Treaty establishing the European Community, Denmark did not participate in the adoption of Directive 2003/8/EC and is accordingly neither bound by it nor required to give effect to it, HAS DECIDED AS FOLLOWS: Sole Article The standard form for the transmission of legal aid applications set out in the Annex to this Decision is adopted. Done at Brussels, 26 August 2005. For the Commission Franco FRATTINI Vice-President (1) OJ L 26, 31.1.2003, p. 41. (2) OJ L 365, 10.12.2004, p. 27. ANNEX STANDARD FORM